Citation Nr: 1524472	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of a left femur fracture.  

2. Entitlement to a disability rating in excess of 20 percent for a low back disability.  

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to May 1, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to September 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board notes that in a June 2013 rating decision, the RO granted a TDIU effective May 1, 2010.  However, the effective date assigned does not cover the entire appeal period for the increased rating claims on appeal.  Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran asserted that his service-connected disabilities render him unable to work.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU as part of the claims for increased ratings for residuals of a left femur fracture and a low back disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The issues of entitlement to increased disability ratings for scars on the left knee and left femur nerve palsy have been raised by the record in a September 2009 Notice of Disagreement for the issues in the July 2009 rating decision, as well as in the Veteran's May 2010 VA Form 9.  They have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's residuals of a left femur fracture, the April 2013 VA examination is inadequate.  Although the examiner described the Veteran's left and right hip symptoms and conducted range of motion testing, it is clear that the examination was conducted to determine whether the Veteran had a right hip disability secondary to his service-connected left knee disability.  The examiner's narrative pertained only to the right hip and did not mention the Veteran's residuals of a left femur fracture.  Additionally, the Veteran had advanced lay assertions regarding left femur and hip pain as well as fatigue, weakness, stiffness, swelling, and lack of endurance.  It does not appear that these assertions were considered by the examiner.  Further, private medical records show that the Veteran has a surgical scar on his left hip that must be evaluated.  Therefore, a new examination is needed.  

With regard to the Veteran's low back disability, his most recent VA examination was conducted in May 2009, approximately six years ago.  In May 2010, Dr. P. S., a private physician, noted that during a bone scan, increased activity in the L1 vertebral body and the left aspect of the L2 vertebral body were detected that "likely represent[ed] a degenerative change."  This indicates that the Veteran's symptoms may have increased in severity.  In this case, the Board finds that the May 2009 examination is too old to provide a description of his current disability picture.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  

With regard to his TDIU claim, as the matters of entitlement to increased disability ratings for residuals of a left femur fracture and a low back disability may impact when the threshold criteria set forth in 38 C.F.R. § 4.16(a) for consideration of a schedular TDIU were met, the claim for a TDIU is inextricably intertwined with them and it is remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  

Additionally, if the Veteran does not meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration where he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2014); Fanning v. Brown, 4 Vet. App. 225 (1993).  In this case, the Veteran has asserted that he has been unable to work since 2005 because of his service-connected disabilities, and his May 2009 VA examination report states that he stopped working because of back and leg pain.  For the portion of the appeal period prior to May 1, 2010, if the Veteran's combined disability revaluation does not meet the criteria for a schedular TDIU, the AOJ must refer the claim to the Director of the Compensation Service for consideration of an extraschedular TDIU.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his residuals of a left femur fracture.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The reports of the May 2009 and April 2013 VA examinations. 

ii. January, August, and September 2011 records from Dr. L. T., the Veteran's private physician. 

iii. The Veteran's September 2009 Notice of Disagreement and August 2010 statement where he describes his symptoms.   

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's residuals of a left femur fracture, and its impact on his ability to work and daily activities.  The examiner should conduct range of motion testing and repetitive motion testing.  The examiner should determine whether the Veteran's residuals of a left femur fracture produce weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his low back disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the May 2009 VA examination. 
	
ii. A May 2010 bone scan report form Dr. P. S. which noted increased activity in the L1 vertebral body and the left aspect of the L2 vertebral body.  

iii. The Veteran's September 2009 Notice of Disagreement and August 2010 statement where he describes his symptoms.   

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the Veteran's low back disability, and its impact on his ability to work and daily activities.  The examiner should conduct range of motion testing and repetitive motion testing.  The examiner should determine whether the Veteran's low back disability produces weakened movement, excess fatigability with use, incoordination, painful motion, pain with use, and express any additional limitation of motion in terms of additional degrees of motion lost.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including the Veteran's TDIU claim.  For any portion of the appeal period prior to May 1, 2010 that the Veteran's combined disability rating does not meet the criteria set forth in 38 C.F.R. § 4.16(a) for consideration of a schedular TDIU, refer the claim to the Director of the Compensation Service for consideration of a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






